                                                                           EXHIBIT
10.1



DEVELOPMENT AND EXCLUSIVE OPTION AGREEMENT


This Development and Exclusive Option Agreement (this “Agreement”), effective as
of February 1st, 2007 (the “Effective Date”) is entered into by and between
HANESBRANDS INC., having an address and contact person at 1000 East Hanes Mill
Road, Winston-Salem, North Carolina 27105 (Attention: Mike Abbott) (“HBI”) and
QUICK-MED TECHNOLOGIES, INC., having an address and contact person at 3427 SW
42nd Way, Gainesville, Florida 32608 (Attention: David Lerner, President)
(“Quick-Med”). HBI and Quick-Med are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”.
 
 
RECITALS
 
WHEREAS, HBI and Quick-Med are negotiating a license agreement, substantially in
the form of Exhibit A (the “License Agreement”), pursuant to which Quick-Med
will grant to HBI a license under certain of Quick-Med’s technology relating to
the control of ***** and ***** on clothing and apparel products;


WHEREAS, HBI desires to obtain an option to enter into the License Agreement and
obtain an exclusive license to the Quick-Med technology pursuant to the terms
and conditions thereof and Quick-Med desires to grant such option to HBI upon
the terms and conditions set forth herein.


Now, therefore, in consideration of the mutual promises contained herein, the
parties agree as follows:


1. DEFINITIONS



1.1  
“Confidential Information” shall have the meaning set forth in Section 5.1 of
this Agreement.




1.2  
“Field” shall mean the application of the Composition (as defined in the License
Agreement) and Process (as defined in the License Agreement) to Underwear (as
defined in the License Agreement) for the purpose of controlling ***** and
*****.




1.3  
“Option” shall have the meaning set forth in Section 3.1 of this Agreement.




1.4  
“Option Period” shall mean the Term.




1.5  
“Licensed Products” shall mean the apparel and products identified in the
definition of the Field.




1.6  
“Licensed Technology” shall have the meaning set forth in Section 1.14 of the
License Agreement.




1.7  
“Term” shall mean the life of this Agreement, which shall commence on the
Effective Date and shall remain in effect for six months (the “Term”), unless
earlier terminated in accordance with the provisions of this Agreement.




1.8  
“Territory” shall have the meaning set forth in Section 1.27 of the License
Agreement.




2.  
DEVELOPMENT AND FUNDING OF DEVELOPMENT COSTS



2.1
Development Activities. Subject to the terms and conditions of this Agreement,
Quick-Med will use commercially reasonable efforts during the Term to continue
to develop the Licensed Technology for use in the Field. HBI and Quick-Med agree
that HBI will be conducting a ***** test during the Term. Quick-Med and HBI will
reasonably cooperate on the development of the ***** test.

 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


2.2
Consulting Work. To the extent that during the Term HBI requires consulting work
from Quick-Med in connection with the wear tests or for other work due to
requests made by HBI (and accepted by Quick-Med) for development work, then the
rate for such work shall be at $1000 per day per person. In addition, the
reasonable out-of-pocket expenses for food, lodging, travel, and consumables
incurred and for third party expenses (including, without limitation,
independent third party consultants and laboratory expenses) incurred by
Quick-Med will be separately billed as incurred and paid by HBI, subject to
submission to HBI of evidence of such out-of-pocket expenses in form and
substance reasonably satisfactory to HBI. All bills shall be issued on the last
day of the month in which the work is performed and paid within fifty-five (55)
days of the date thereof.




3.  
GRANT OF OPTION



3.1
Quick-Med hereby grants to HBI an exclusive option (the “Option”) during the
Option Period to enter into the License Agreement in substantially the form
attached hereto and, pursuant to and subject to the terms and conditions
thereof, to obtain an exclusive license to use the Licensed Technology to make,
sell, offer to sell, and import Licensed Products. During the Term and so long
as this Agreement is not terminated, Quick-Med shall not enter into negotiations
or an agreement with a third party granting to such third party an exclusive,
royalty bearing license in the Territory to use the Licensed Technology to make,
sell, offer to sell and import any apparel products in the Field utilizing the
Licensed Technology.

 
3.2
In consideration of this Option, HBI shall pay Quick-Med payments (“Option
Payments”) in the amount of $45,000 every three month period during the Term to
maintain the Option, commencing on the Effective Date, and payable no later than
the 55th day following the first day of each three month period thereafter
during the Term (each, an “Option Payment Date"). All Option Payments due to
Quick-Med and actually paid by HBI shall be ***** to ***** of the first *****
payable to Quick-Med under the License Agreement if and when such License
Agreement is executed. During the Term, HBI agrees to run and complete three
studies as follows and at the following time periods:

 
Study
 
Period of Study
 
Study 1: ***** study
 
Execution through February 28, 2007
 
Study 2***** Study
 
March 1, 2007 through April 30, 2007
 
Study 3: ***** Study
 
May 1, 2007 through end of Term
 



 
Quick Med and HBI shall cooperate on the design and execution of each study. The
results of each of these studies shall be reported to Quick-Med in writing and
shall be maintained as confidential information of both HBI and Quick-Med. At
the conclusion of the ***** Study, the ***** Study and the *****Study, HBI shall
provide to QMT with notice of “go/no-go” decision made in good faith as to
whether NIMBUS shall be the preferred solution for each product line within the
***** Category as set forth in the attached License Agreement. In such notice,
HBI shall inform QMT if it is proceeding with NIMBUS as a preferred solution for
its ***** Longer program or not and identify which product categories, it will
not be proceeding with to the next study, whereupon such product categories
shall be no longer subject to the exclusivity requirement set forth in this
Section 3. At the conclusion of the *****Study, the final “go/no-go” decision
shall be made by HBI as to all product categories on or before the expiration of
the Term.
 
4. EXERCISE OF OPTION


4.1    HBI may exercise the Option by sending Quick-Med written notice of such
exercise during the Option Period.
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------




4.2
Upon Quick-Med’s receipt of the written notice described in Section 4.1, the
parties shall complete, acting reasonably and in good faith, and date the
License Agreement with the date of the Option Notice and execute and deliver to
each other signed copies of the License Agreement, whereupon the License
Agreement shall immediately become effective. Such terms to be completed include
the product lines selected by HBI, the formula at Exhibit 3.1(a) and the minimum
sales in Sections 2.1(f) and 3.1(b) shall be adjusted to reflect additional
minimum sales as reasonably agreed by the parties for the addition of product
lines above and beyond ***** and ***** and *****.



4.3
If HBI fails to exercise the Option during the Option Period, this Agreement and
all rights granted hereunder, including without limitation the Option, shall
immediately terminate and neither Party shall have any further obligation to the
other except to the extent such obligation was incurred prior to the effective
date of such termination.



5. CONFIDENTIALITY


5.1
Each Party acknowledges that, in furtherance of this Agreement, it may wish to
disclose to the other Party certain business, technical or other information
that the disclosing party considers confidential, whether or not such
information is in writing and whether or not it is identified as confidential
(“Confidential Information”). During the Term and for a period of five (5) years
following the expiration or termination of this Agreement (provided, that with
respect to any Confidential Information related to the Composition and Process
(as defined in the License Agreement), any patents owned or controlled by
Quick-Med for so long as such patents remain unpublished, and any know-how of
Quick-Med, the term of this confidentiality obligation shall be perpetual
because such information constitutes trade secrets of Quick-Med), each Party
shall maintain in confidence any and all Confidential Information of the other
Party. Each Party further agrees that it shall not use for any purpose not
authorized under this Agreement or disclose the Confidential Information to any
third party, except that either party may disclose Confidential Information
under a similar obligation of confidentiality and non-use on a need-to-know
basis to its directors, officers, employees, licensors, consultants and agents.
Upon termination of this Agreement (unless the Option is exercised and the
License Agreement becomes effective), each party shall return to the other Party
Confidential Information received from the other in tangible form.
Notwithstanding the foregoing, this Agreement and the contents hereof (excluding
Exhibit 1.5 of the License Agreement) may be disclosed by either Party to its
actual or potential investors and their representatives in a private financing
transaction, or to actual or potential acquirers or targets and their
representatives in an acquisition transaction; provided that such investors,
acquirers or targets and their representatives agree to keep the Confidential
Information confidential and not use it for any purpose not authorized under
this Agreement.



5.2 Each party shall be relieved of its obligations under Section 5.1 with
respect to any Confidential Information which:



 
(a)
was already known to the receiving Party as demonstrated by the receiving Party
by clear and convincing evidence, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;




 
(b)
was generally available or known to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party as demonstrated by
the receiving Party by clear and convincing evidence;




 
(c)
became generally available or known to the public or otherwise part of the
public domain after its disclosure through no fault attributable to the
receiving Party as demonstrated by the receiving Party by clear and convincing
evidence;




 
(d)
was disclosed to the receiving Party by a third party who had no obligation to
the disclosing Party or another party not to disclose such information to others
as demonstrated by the receiving Party by clear and convincing evidence; or




 
(e)
was independently discovered or developed by the receiving Party without the use
of Confidential Information belonging to the disclosing Party as demonstrated by
the receiving Party by clear and convincing evidence. 

 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


In addition to the foregoing, nothing in this Agreement shall restrict the right
of either Party from disclosing Confidential Information pursuant to a judicial
order issued by a court of competent jurisdiction, or other valid and binding
court ordered discovery or if specifically obligated to make such disclosure
under any law, regulation or rule (including without limitation under any
applicable securities laws), in the reasonable opinion of its legal counsel, but
only to the extent so ordered or required, provided, however, that the Party so
ordered shall notify the other Party, in writing, of such pending action to
compel disclosure, legal requirement or such order in sufficient time to permit
adequate time for response by the affected Party, if available. The receiving
Party shall provide all reasonable assistance, at the disclosing Party’s expense
and direction, in opposing such disclosure order.


6. INTELLECTUAL PROPERTY


6.1
Quick-Med shall retain sole and exclusive ownership of all Licensed Technology,
any improvements or modifications thereto, and any other inventions or works of
authorship conceived or reduced to practice, or otherwise created, during the
performance of the development activities hereunder.



6.2
Nothing in this Agreement shall be construed to grant HBI any licenses,
expressed or implied, or any other similar rights in the Licensed Technology or
any other technology or information of Quick-Med, other than the express Option
grant under Section 4 of this Agreement.



7. TERMINATION


7.1
Neither party may terminate this Agreement without cause during the Term.




7.2.1  
Either Party may terminate this Agreement upon any material breach of this
Agreement by the other Party that is not cured within fifteen (15) days after
written notice thereof by the non-breaching Party.




7.3  
 All rights and obligations applicable under this Agreement through the
effective date of termination shall continue to apply until such date
irrespective of any delivery of notice of termination.



8. DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY


8.1
 
HBI ACKNOWLEDGES THAT THE DEVELOPMENT ACTIVITIES ARE EXPERIMENTAL IN NATURE AND
QUICK-MED MAKES NO REPRESENTATION, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO ANY LICENSED TECHNOLOGY, OR ANY DATA, PRODUCTS OR OTHER RESULTS
OF THE DEVELOPMENT ACTIVITIES HEREUNDER.

 
9. PUBLICITY


Except as required by law, regulation or rule, both Parties agree not to use the
name of the other, nor of any member of the other’s personnel, in any publicity,
advertising, or news release without the prior written approval of the other
Party.


10.  NOTICES



   
Notices, payments and other communications hereunder shall be deemed to have
been made when delivered, sent by telex or telegram, or when mailed first class,
postage prepaid, and addressed to the Party at its address first set forth
above, or such other address as may hereafter be designated by notice in
writing.



***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------



 
11. MISCELLANEOUS


11.1
This Agreement embodies the entire understanding of the parties and supersedes
all prior agreements, oral or written, and all other communications between the
parties relating to the subject matter hereof; provided that the License
Agreement shall supersede this Agreement upon becoming effective as set forth
herein.

 
11.2
No amendment or modification of this Agreement shall be valid or binding upon
the parties unless made in writing and signed by their duly authorized
employees.



11.3
HBI shall not assign its rights or obligations under this Agreement, in whole or
in part, without the prior written consent of Quick-Med. This Agreement shall be
binding on and inure to the benefit of the successors or permitted assigns of
the Parties, and all entities controlled by them.  



11.4
If a court of competent jurisdiction declares any provision of this Agreement
invalid or unenforceable, or if any government or other agency having
jurisdiction over either Party deems any provision to be contrary to any laws,
then that provision shall be severed and the remainder of the Agreement shall
continue in full force and effect. To the extent possible, the Parties shall
revise such invalidated provision in a manner that will render such provision
valid without impairing the Parties’ original intent.



11.5
The failure of a Party in any one or more instances to insist upon strict
performance of any of the terms and conditions of this Agreement shall not
constitute a waiver or relinquishment, to any extent, of the right to assert or
rely upon any such terms or conditions on any future occasion.



11.6
No expiration or termination of this Agreement shall relieve either party of any
obligation accruing prior to such expiration or termination. The provisions of
Sections 2 (to the extent applicable to payments or reports due after
termination or termination of this Agreement), 5, 6, 8, 9, 10, this 11.6, 11.7,
and 11.8 shall survive the expiration or termination of this Agreement.



11.7
The relationship between the Parties is that of independent contractors. The
Parties are not joint venturers, partners, principal and agent, master and
servant, employer or employee, and have no other relationship other than
independent contracting parties. Neither Party has the right or authority to
assume, create, or incur any third party liability or obligation of any kind,
express or implied, against or in the name of or on behalf of another except as
expressly set forth in this Agreement.

11.8
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida without regard to the conflicts of law principles thereof.
With respect to any dispute under this Agreement, if HBI brings suit against
Quick-Med it shall have the exclusive option to do so in the courts (state or
federal) of Florida, and the Parties shall submit to the exclusive jurisdiction
of such courts. If Quick-Med brings suit against HBI it shall have the exclusive
option to do so in the in the courts (state or federal) of North Carolina, and
the Parties shall submit to the exclusive jurisdiction of such courts.



11.9
The Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.





***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
set forth above.


HANESBRANDS INC.
 
 
By: /s/ Philip Usherwood
Title: VP Purchasing
Date: February 5, 2007
QUICK MED TECHNOLOGIES, INC.
 
 
By: /s/ David Lerner
Title: President
Date: February 5, 2007





--------------------------------------------------------------------------------



EXHIBIT A


LICENSE AGREEMENT





